UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Ziegler Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: March 31, 2012 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Ziegler Lotsoff Capital Management Investment Trust LETTER TO SHAREHOLDERS March 31, 2012 Dear Shareholders, We are pleased to have launched the Ziegler Lotsoff Capital Management Long/Short Credit Fund on January 31, 2012. Given the volatility in credit markets over the past few years, we believe there is a need for investors to think about credit from both a long and short perspective. Our firm has managed long/short credit mandates since 2006 and our portfolio managers have decades of experience in fixed income and alternatives investing. We believe that in a registered mutual fund structure we can offer investors access to Ziegler Lotsoff Capital Management LLC’s Credit Alternatives team and our firm-wide expertise in fixed income in a format that is broadly accessible to our clients. The spectrum of investments available in corporate credit is wide, consisting of many long/short sub-strategies that often fall in and out of favor with investors depending on market dynamics. We begin our analysis with a macro view, looking at all of the variables that can affect credit to determine which areas within credit are most attractive. We then narrow down our research to company fundamentals for each credit issuer within the segments of credit we believe offer the most compelling value opportunity. As we began constructing the portfolio in early February, our focus was first to primarily build into credits we knew well in the high yield space that we have been following for some time. We also participated in the active new issue market when we found deals that we thought offered compelling value return proposition with potential to open higher in the secondary market. We looked to selectively add securities periodically throughout the month as first quarter earnings season wrapped up. We continued to increase our exposure gradually throughout March in what turned out to be a pretty flat month overall for performance across high yield credit. From commencement of operations on January 31, 2012 through March 31, 2012 the Fund had a return of 1.60% compared to -0.57% for the Barclays U.S. Aggregate Index and 0.01% for the Citigroup 3-Month T-Bill Index. The Fund’s outperformance was primarily attributable to an overweight position in high yield corporate securities relative to the index. Currently our outlook remains positive toward the credit space, particularly high yield, as leading economic statistics continue to point toward modest, though consistent, economic growth. High yield bond funds have experienced 17 weeks of consecutive weekly inflows worth $24.5 billion. This strong stretch of inflows represents roughly 10% of the total assets in high yield. The magnitude of the inflows has created strong new issuance demand with year to date volume at $107.7 billion. This marks the largest quarterly volume on record, exceeding the prior record of $92.4 billion set in the second quarter of 2011. Over 60% of the high yield new issuance has been used to refinance existing debt outstanding, which has kept supply and demand in balance and the secondary market well-bid throughout the quarter. Investors’ appetite for riskier assets was notable with total return of positions rated CCC and below credits in the Merrill High Yield Index at 8.85% more than doubling the performance of BB rated credits at 4.11%. Corporate balance sheets remain, in aggregate, strong and default rates remain low. Our only major concern, besides Europe and the possibility that China will face a hard landing, is that valuation statistics, specifically spread levels on both investment grade and high yield bonds, are currently looking overstretched. We believe spreads can narrow further with the support of economic statistics and a general market “reach for yield”, but further improvement is likely to be a grind. Generally we find traditional investment grade credit investors looking at high yield for additional income and traditional equity investors attracted to yield in what continues to be a low growth economic environment with significant volatility risks from Europe and elsewhere. At the end of the quarter, high yield corporate bonds accounted for approximately half of our net exposure with preferred securities and high-yielding REIT equities comprising approximately one-third of the portfolio. Convertible securities and macro index exposure, including long and short ETFs and one bank debt position, rounded out the balance of exposure at the end of the quarter. 1 Ziegler Lotsoff Capital Management Investment Trust LETTER TO SHAREHOLDERS (Continued) March 31, 2012 Perhaps the biggest surprise to us in credit during the period was the increase in Treasury rates. The curve steepened, with ten year rates up 0.33% to 2.21% from the end of 2011 and the two year up 0.09%. At one point during March, ten year rates had reached 2.38%. This all occurred under the backdrop of the Federal Reserve upgrading its assessment of the economy by the slightest degree, which market participants took to mean a decline in the chances that additional quantitative easing would be implemented. While we initially did not add duration hedging to the portfolio as we were building into positions, we have more recently in April begun to hedge duration risk, as we think the current backdrop favors the forecast that predicts a rising Treasury rate market. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to bring value to our investors. Sincerely, Jon M. Thomas Senior Portfolio Manager Prices of bonds tend to move inversely with changes in interest rates. Some bonds may be redeemed before their maturity date and the Fund may have to reinvest the proceeds in an investment offering a lower yield. Failure of an issuer to make timely interest or principal payments or a perceived or real decline in the credit quality of a bond can cause a bond’s price to fall. The Fund may also invest in non-investment grade securities, which involve greater credit risk, including the risk of default. The prices of high yield bonds are more sensitive to changing economic conditions and can fall dramatically in response to negative news about the issuer or its industry, or the economy in general. Prices for fixed income securities, while normally relatively stable, have experienced a higher than normal degree of volatility due to perceived credit risk and resultant sharp decrease in liquidity. The Fund may lose money if the strategy does not achieve Fund’s objective or implement the strategy properly. The value of securities may fluctuate rapidly and sometimes unpredictably. A credit default swap enables an investor to buy or sell protection against a credit event in which the Fund may have to pay the counterparty or receive no benefit for the premium paid. The Fund will suffer a loss if it sells a security short and the value of the security rises rather than falls and potentially have unlimited risk. Derivatives can be highly volatile, illiquid and difficult to value, and there is a risk that changes in the value of a derivative will not correlate with the Fund’s other investments. Gains or losses from speculative positions in a derivative may be much greater than the derivative’s original cost and potential losses may be substantial. Put or call options may lose the premium, have decreased liquidity, or could be exercised at a higher price or lower price than its prevailing market value. Options are highly specialized activities and entail greater than ordinary investment risks. The Fund’s portfolio turnover rate will likely exceed 100% per year, which will produce higher transaction costs, increase realized gains (or losses) to investors, and may lower after-tax performance. The Fund may experience periods where a position is more difficult to sell at or near their perceived value. The Fund will invest in fewer securities than diversified investment companies and its performance may be more volatile. Real Estate Investment Trusts (REITs) may be affected by economic conditions including credit risk, interest rate risk and other factors that affect property values, rents or occupancies of real estate. 2 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of March 31, 2012 (Unaudited) Principal Amount Value BANK LOAN – 2.3% MEDIA – 2.3% $ Cengage Learning Acquisitions, Inc. 5.50%, 7/3/2014(1) $ TOTAL BANK LOAN (Cost $228,068) Number of Shares Value COMMON STOCKS – 6.3% REITS – 6.3% American Capital Agency Corp. DuPont Fabros Technology, Inc. Hatteras Financial Corp. TOTAL COMMON STOCKS (Cost $634,993) Principal Amount Value CORPORATE BONDS – 62.1% AGRICULTURE – 2.6% $ Vector Group Ltd. 11.00%, 8/15/2015(2) AUTO MANUFACTURERS – 2.5% Chrysler Group LLC 8.00%, 6/15/2019(2) AUTO PARTS & EQUIPMENT – 2.2% Meritor, Inc. 4.63%, 3/1/2026(1)(2)(3) BANKS – 2.5% Synovus Financial Corp. 7.88%, 2/15/2019(2) CHEMICALS – 2.1% Momentive Performance Materials, Inc. 9.00%, 1/15/2021(2) DISTRIBUTION/WHOLESALE – 2.7% McJunkin Red Man Corp. 9.50%, 12/15/2016(2) Principal Amount Value CORPORATE BONDS (Continued) DIVERSIFIED FINANCIAL SERVICES – 2.6% $ Icahn Enterprises LP 8.00%, 1/15/2018(2) $ ELECTRIC – 2.5% NRG Energy, Inc. 8.50%, 6/15/2019(2) ENERGY-ALTERNATE SOURCES – 2.5% Saratoga Resources, Inc. 12.50%, 7/1/2016(2) HEALTHCARE-SERVICES – 7.5% Apria Healthcare Group, Inc. 11.25%, 11/1/2014(2) HCA, Inc. 5.88%, 3/15/2022(2) Select Medical Corp. 7.63%, 2/1/2015(2) HOME BUILDERS – 2.4% KB Home 8.00%, 3/15/2020(2) HOUSEHOLD PRODUCTS/WARES – 2.5% Central Garden and Pet Co. 8.25%, 3/1/2018(2) METAL FABRICATE/HARDWARE – 2.6% Atkore International, Inc. 9.88%, 1/1/2018(2) OIL & GAS – 8.2% Chesapeake Energy Corp. 6.78%, 3/15/2019 2.50%, 5/15/2037(2)(3) Quicksilver Resources, Inc. 11.75%, 1/1/2016 7.13%, 4/1/2016 SandRidge Energy, Inc. 8.75%, 1/15/2020(2) OIL & GAS SERVICES – 4.9% Forbes Energy Services, Ltd. 9.00%, 6/15/2019(2) Seitel, Inc. 9.75%, 2/15/2014(2) 3 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) RETAIL – 4.8% $ AmeriGas Partners LP 7.00%, 5/20/2022(2) $ Pantry, Inc. 7.75%, 2/15/2014(2) SOFTWARE – 2.5% First Data Corp. 9.88%, 9/24/2015(2) TELECOMMUNICATIONS – 2.4% Alcatel-Lucent USA, Inc. 2.88%, 6/15/2025(2)(3) TRANSPORTATION – 2.1% DryShips, Inc. 5.00%, 12/1/2014(3)(4) TOTAL CORPORATE BONDS (Cost $6,227,992) Number of Shares Value EXCHANGE-TRADED FUNDS – 4.8% iShares iBoxx $ High Yield Corporate Bond Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $492,834) MUTUAL FUNDS – 4.2% BlackRock Kelso Capital Corp. Eaton Vance Ltd. Duration Income Fund TOTAL MUTUAL FUNDS (Cost $427,733) PREFERRED STOCKS – 23.5% BANKS – 5.1% Ally Financial, Inc. 7.30%, 5/14/2012(2) 8.50%, 5/15/2016(1)(2) HSBC Holdings PLC 8.00%, 12/15/2015(2)(4) Number of Shares Value PREFERRED STOCKS (Continued) DIVERSIFIED FINANCIAL SERVICES – 3.1% Citigroup Capital XIII 7.88%, 10/30/2015(1)(2) $ Raymond James Financial, Inc. 6.90%, 3/15/2017(2) INSURANCE – 2.5% Arch Capital Group Ltd. 6.75%, 4/2/2017(2)(4) INVESTMENT MANAGEMENT COMPANIES – 1.9% Ares Capital Corp. 7.75%, 10/15/2015(2) KKR Financial Holdings LLC 7.50%, 3/20/2017(2) REITS – 8.8% CommonWealth REIT 6.50%, 12/31/2049(3) Digital Realty Trust, Inc. 6.63%, 4/5/2017(2) Equity Lifestyle Properties, Inc. 8.03%, 5/14/2012(2) HCP, Inc. 7.10%, 4/23/2012(2) Hospitality Properties Trust 7.00%, 5/14/2012(2) TELECOMMUNICATIONS – 2.1% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(2) TOTAL PREFERRED STOCKS (Cost $2,381,548) Number of Contracts Value PURCHASED OPTION CONTRACTS – 0.0% PUT OPTIONS – 0.0% Suntech Power Holdings Co., Ltd. Exercise Price: $2, Expiration Date: June 16, 2012* TOTAL PURCHASED OPTION CONTRACTS (Cost $3,304) 4 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.8% $ UMB Money Market Fiduciary, 0.01%(5) $ SHORT-TERM INVESTMENTS (Cost $83,017) TOTAL INVESTMENTS – 104.0% (Cost $10,479,489) Liabilities in Excess of Other Assets – (4.0)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (9.8)% COMMON STOCKS – (1.3)% AUTO PARTS & EQUIPMENT – (0.2)% ) Meritor, Inc.* ) OIL & GAS – (0.6)% ) Chesapeake Energy Corp. ) TRANSPORTATION – (0.5)% ) DryShips, Inc.* (4) ) TOTAL COMMON STOCKS (Proceeds $106,841) ) EXCHANGE-TRADED FUND – (1.3)% ) Financial Select Sector SPDR Fund ) TOTAL EXCHANGE-TRADED FUND (Proceeds $121,896) ) Principal Amount Value SECURITIES SOLD SHORT (Continued) U.S. TREASURY NOTE – (7.2)% $ ) U.S. Treasury Note 2.00%, 2/15/2022 $ ) TOTAL U.S. TREASURY NOTES (Proceeds $739,297) ) TOTAL SECURITIES SOLD SHORT (Proceeds $968,034) $ ) LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income Producing Variable, Floating, or Step Rate Security Callable Convertible security Foreign security denominated in U.S. Dollars The rate quoted is the annualized seven-day yield as of the Fund’s period end. See accompanying Notes to Financial Statements. 5 Ziegler Lotsoff Long/Short Credit Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) Assets: Investments in securities, at value (cost $10,476,185) $ Purchased options, at value (cost $3,304) Cash deposited for the benefit of broker for securities sold short Receivables: Investment securities sold Dividends and interest Due from Adviser Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $968,034) Dividends and interest on securities sold short Payables: Investment securities purchased Distribution Plan (Note 6) Trustees’ fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (no par value with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments, options, and securities sold short ) Net unrealized appreciation (depreciation) on: Investments Purchased options ) Securities sold short ) Net Assets $ Net asset value per share [$10,181,638/1,002,465 shares outstanding] $ Maximum offering price per share [net asset value plus 2.50% of offering price] $ See accompanying Notes to Financial Statements. 6 Ziegler Lotsoff Long/Short Credit Fund STATEMENT OF OPERATIONS For the Period January 31, 2012* Through March 31, 2012 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 6) Legal fees Administration and fund accounting fees Registration fees Trustees’ fees and expenses Custody fees Miscellaneous Transfer agent fees and expenses Audit fees Shareholder reporting fees Insurance fees Dividends on short positions Security borrowing fees Interest on short positions 82 Total expenses Expenses reimbursed by the Adviser ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Purchased Options, and Securities Sold Short: Net realized loss on: Investments ) Purchased options ) Securities sold short ) Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments Purchased options ) Securities sold short ) Net change in unrealized appreciation Net realized and unrealized gain on investments, purchased options, and securities sold short Net Increase in Net Assets from Operations $ * Commencement of Operations. See accompanying Notes to Financial Statements. 7 Ziegler Lotsoff Long/Short Credit Fund STATEMENT OF CHANGES IN NET ASSETS For the Period January 31, 2012* Through March 31, 2012 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments, purchased options, and securities sold short ) Net unrealized appreciation on investments, purchased options, and securities sold short Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period — End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Net increase from capital share transactions * Commencement of Operations. See accompanying Notes to Financial Statements. 8 Ziegler Lotsoff Long/Short Credit Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period January 31, 2012* Through March 31, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return %(1) Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser %(2)(3) After fees reimbursed by the Adviser %(2)(3) Ratio of net investment income to average net assets Before fees reimbursed by the Adviser %(2)(4) After fees reimbursed by the Adviser %(2)(4) Portfolio turnover rate 10 %(1) * Commencement of Operations. Not Annualized. Annualized. The ratio of expenses to average net assets includes dividends and interest on short positions and transactional expenses. Excluding dividends and interest on short positions and transactional expenses, the ratio of expenses to average net assets, before fees reimbursed by the Adviser, was 5.20%. Excluding dividends and interest on short positions and transactional expenses, the ratio of expenses to average net assets, after fees reimbursed by the Adviser, was 1.10%. The ratio of net investment income to average net assets includes dividends and interest on short positions and transactional expenses. Excluding dividends and interest on short positions and transactional expenses, the ratio of net investment income to average net assets, before fees reimbursed by the Adviser, was 1.69%. Excluding dividends and interest on short positions and transactional expenses, the ratio of net investment income to average net assets, after fees reimbursed by the Adviser, was 5.79%. See accompanying Notes to Financial Statements. 9 Ziegler Lotsoff Capital Management Investment Trust NOTES TO FINANCIAL STATEMENTS March 31, 2012 (Unaudited) 1. Organization Ziegler Lotsoff Capital Management Investment Trust (the “Trust”) (formerly known as Lotsoff Capital Management Investment Trust) was organized on August 29, 2003 as a Delaware Statutory Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”) as an, open-end management investment company. The Trust consists of the Long/Short Credit Fund (the “Fund”). The Fund is a non-diversified Fund which seeks to provide high current income and capital appreciation. The Fund commenced operations on January 31, 2012. The new name of the Trust took effect on August 1, 2011 following approval of the Board of Trustees, of Ziegler Capital Management LLC acquiring control of Lotsoff Capital Management. The combined firm is now known as Ziegler Lotsoff Capital Management, LLC (the “Adviser”). 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Securities Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market or the Nasdaq SmallCap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which no sale was reported and Nasdaq-traded securities for which there is no NOCP are valued at the mean of the current bid and ask prices from the exchange the security is primarily traded on. Short-term investments are stated at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category investment type as of March 31, 2012: 10 Ziegler Lotsoff Capital Management Investment Trust NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2012 (Unaudited) Description Level 1 Level 2 Level 3 Total Assets Bank Loans $
